LECHE, J.
This appeal was taken by the mother, and by the brothers and sisters of the deceased from a judgment dismissing their opposition to the application of the widow of Oscar James, who prays that the Crowley Trust & Savings Bank be appointed administrator of her deceased husband’s succession.
It appears that while the present appeal which, under Art. C. P. 1059, is not suspensive, was pending in this court, the succession was administered an account was rendered by the administrator, the account was homologated, the assets were distributed and the administrator discharged without opposition or protest on the part of the appellants. Wherefore appellee now moves to dismiss the appeal, on the ground that the succession is closed.
Whether the provisional effect of that judgment, the execution of which was not suspended under Art. 1059, C. P., extended so far as to authorize the administrator to carry on his gestión to its completion and to close the succession, is a question upon which we express no opinion. Appellants have not appeared in this court either by oral argument or by brief and we assume that they have abandoned their appeal.
Appeal dismissed.